PER CURIAM.
The state appeals the final order dismissing its petition for delinquency against E.S. E.S. concedes that reversal is warranted under State v. J.C., 141 So.3d 756 (Fla. 4th DCA 2014), and State v. W.D., 112 So.3d 702 (Fla. 4th DCA 2013). Based on E.S.’s concession, we reverse and remand for reinstatement of the petition of delinquency. See also State v. M.A., 174 So.3d 522, 40 Fla. L. Weekly D1985 (Fla. 4th DCA 2015).

Reversed and remanded.

STEVENSON, LEVINE and KLINGENSMITH, JJ„ concur.